 Case 1:21-cv-00482-AJT-TCB Document 8 Filed 05/04/21 Page 1 of 3 PageID# 79




                          IN THE UNITED STATES DISTRICT COURT
                                                                                                             L
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                               Alexandria Division                                    MAY      4 2021
                                                                                                                               yi
                                                                                                  CLERK, U.S. DISTRICT COURT
         PAULSHAO,                                                                                   ALEXANDRIA. VIRGINIA


                           Plaintiff,                         Civil Action No. l:20-cv-00482-AJT-TCB


         V.



         ALLSTATE INSURANCE COMPANY,                          Removed from the Circuit Court for
                                                              County of Fairfax, Case No. 2021-03802
                           Defendant.



                                  DECLARATION OF PAULSHAO

         I, Paul Shao, declare as follo\A/s:

1.       I am over 18 years of age and am fully competent to testify about the matters stated in this
Declaration.


2.        am an Individual residing at 9233 Lee Masey Drive, Lorton, Fairfax County, Virginia 22079.

3.       I formerly operated an Allstate Exclusive Agency at 6207 Old Keene Mill Ct., Ste. 100, Springfield,
Virginia 22152 pursuant to an Allstate R3001 Exclusive Agency Agreement("EA Agreement"). The EA
Agreement was between me and Allstate Insurance Company ("Allstate"), the named defendant In this
case.


4.       The EA Agreement Is a valid and enforceable contract with qualification^.

5.       Allstate terminated the EA Agreement, effective September 1, 2020.

6.       On March 15, 2021, 1 filed a Complaint and Request for Trial by Jury ("Complaint") against
Allstate in the Circuit Court of Fairfax County, Virginia, initiating the action captloned Paul Shao v.
Allstate Insurance Company, Civil Action No. 2021-03802 (the "State Court Lawsuit"). A true and correct
copy of the Complaint Is attached as Exhibit A.

7.       The State Court Lawsuit asserted two claims against Allstate, styled "Failure to Pay Full TPP
Amount"(Count One)and "Failure to Pay the Portion of the Book, Written by Employee Salespersons"
(Count Two).




^ The EA Agreement under question is an adhesion-like contract and Its Paragraph l.C allows Allstate to amend
freely without accommodating the principle of meeting of the minds of contract law. This "fluid" one-sided
contract should be executed under the scrutiny of Virginia law which imbues in all contracts the obligation of good
faith and fair dealing.
Case 1:21-cv-00482-AJT-TCB Document 8 Filed 05/04/21 Page 2 of 3 PageID# 80
Case 1:21-cv-00482-AJT-TCB Document 8 Filed 05/04/21 Page 3 of 3 PageID# 81
